DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 2/22/2022, is acknowledged. Claim 1 is amended. Claim 13 is canceled. Claims 4 – 11 and 14 remain withdrawn. Claims 1 – 3 and 12 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “the maximum peeling full width” on lines 23 and 29. there is insufficient antecedent basis for this limitation within the claim.
1, the claim recites “the chemical conversion treatment and electrodeposition” on line 25. there is insufficient antecedent basis for this limitation within the claim.
Further regarding claim 1, the claim recites “the coating layer” on line 26. there is insufficient antecedent basis for this limitation within the claim. To overcome this rejection, the Examiner suggested amending “the coating layer” to “the coated layer”.
Claims 2 – 3 and 12 are rejected for their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4781836 (“Azuma”; English machine translation, of record, cited herein) in view of US 2003/0175549 (“Fujimoto”; of record), WO 2015/080242 (“Hayashi”; citing US 2017/0029914, both of record, as English translation), WO 2017/033222 (“Okamoto”; citing US 2018/0237881, both of record, as English translation), and US 2015/0218708 (“Maruyama”; of record).
1, Azuma teaches a high-strength galvanized steel sheet ([0001]) comprising: a steel sheet including: a composition ([0028]-[0041]) that is compared to the composition of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Azuma at least overlaps with that of the instant claim for each claimed constituent element.
Further, Azuma teaches that the steel sheet additionally comprises a coated layer arranged on the steel sheet ([0046] – “plated steel sheet”). In an example, Azuma teaches that the weight of the coated layer is about 50 g/m2 per side ([0072]). This coating weight falls within the claimed range of 20-120 g/m2 per side.
Further, Azuma teaches that the steel sheet has a maximum tensile strength of 980 MPa or more ([0053], L 2-3; [0080], L 2). The Examiner asserts that this tensile strength falls within the claimed range of 950 MPa or more of the instant claim.
母材の組織 = microstructure; ベイナイト = bainite; マルテンサイト = martensite). Steel sheet E-5 has a tensile strength of 1257 MPa and a yield strength of 1022 MPa (see Table 6). Thus, the yield ratio of E-5 is (1022 MPa)/(1257 MPa) x 100% = 81.3%. Thus, Azuma teaches examples of hot-dip galvanized steel sheets having a yield ratio that falls within the claimed range of the instant claim (65% or more).
Moreover, although Azuma does not explicitly teach that the steel sheet is a “high-yield-ratio” steel sheet as is claimed, an ordinarily skilled artisan would expect that the steel sheet taught by Azuma would possess the same structural qualities that “high-yield-ratio” imparts onto the instant claim, as Azuma teaches steel sheets having yield ratios that fall within the claimed range of the instant claim.
Regarding the Mn content of the coated layer, Azuma is silent as to a specific Mn content in the coated layer, or even to the composition of the coated layer in general.
Fujimoto teaches an alloyed hot-dip galvanized steel sheet, and method for obtaining such a sheet ([0001]). Fujimoto teaches that the zinc-coated layer of the steel sheet has a composition including 9-13 mass% Fe, 0.20-0.30 mass% Al, 0.002-0.2 mass% Pb, and one or more of 0.001-0.1 mass% Mn, 0.0001-0.01 mass% Si, and 0.0001-0.01 mass% P ([0018]). Further, Fujimoto teaches that by providing such a zinc-coated layer for galvanized steel sheets, not only excellent anti-corrosion property may be achieved, but excellent sliding properties are achieved ([0011], L 1-3), which are desirable when the steel sheets are for use in car bodies, for example ([0002]).

Further, the Examiner notes that the Mn content in the galvanized layer (0.001-0.1 mass% Mn), when measured against the weight of the coated layer taught by Azuma (about 50 g/m2 per side; [0072]), is equivalent to a range of 0.005-0.05 g/m2. Such an amount falls within the claimed 0.05 g/m2 or less of the instant claim.
Azuma does not explicitly teach that the steel sheet has a metallographic structure containing, by area percentage, 20% or less of ferrite, 40% or more in total of bainite and tempered martensite, and 20% or more and 60% or less of as-quenched martensite. The Examiner notes that Azuma is general in the disclosure of a metallographic structure, teaching that bainite, martensite, or retained austenite are used alone, but may alternatively be used in a composite (i.e. a multi-phase metallographic structure) ([0053], L 1-4).
The Examiner notes that the limitation “40% or more in total of bainite and tempered martensite” has been interpreted by the Examiner as requiring only a collective sum of 40% or more of the two phases. Thus, a steel that does not have one of the two phases, but contains at least 40% of the other phase, would meet the limitation. The Examiner cites Table 3 of the instant specification, where the two phases are grouped such that the sum of the two phases is recorded rather than the individual amounts thereof.
Hayashi teaches a steel sheet component to be used, for example, as an automobile component ([0001]). Hayashi teaches that the steel sheet has a metallographic structure including 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hayashi into Azuma and provide the steel sheet with a metallographic structure including ferrite, at least one of tempered martensite or tempered bainite, and martensite, wherein an area rate of ferrite is from 5% to 50%, a total area rate of tempered martensite and tempered bainite is from 20% to 70%, an area rate of martensite is from 25% to 75%, a total area rate of ferrite, tempered martensite, tempered bainite and martensite is 90% or more, and no retained austenite is present. Such a metallographic structure may achieve enhanced bendability and ductility, while also achieving high strength.
The Examiner notes that the metallographic structure of the steel sheet taught by Azuma in view of Hayashi has an amount of ferrite (5-50 area%), bainite and tempered martensite (20-70 area%), and martensite (25-75 area%) that overlaps with the claimed amounts of ferrite (20 area% or less), bainite and tempered martensite (40-70 area%), and as-quenched martensite (20-60 area%) of the instant claim. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Neither Azuma nor Hayashi explicitly teach that the bainite within the metallographic structure has an average grain size of 6.0 microns or less.

It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Okamoto into Azuma and the bainite of the steel sheet with an average grain diameter of 5 microns or less. Such a small average grain diameter improves the yield strength of the steel sheet, resulting in sufficient crashworthiness to be used in an automotive application.
Azuma is silent as to the maximum peeling full width from each cut line of a test piece during a tape peeling test, which has been subjected to (i) chemical conversion treatment and electrodeposition coating; (ii) forming; (iii) scoring such that resulting cut lines reach the coating layer; (iv) a salt spray test for 240 hours with an aqueous solution containing 5% by mass NaCl in conformity with a neutral salt spray test specified in JIS Z 2371:2000; and (v) the tape peeling test. However, it is noted that Azuma does teach that the galvanized steel sheets must be corrosion-resistant ([0045], L 1). Thus, an ordinarily skilled artisan would appreciate that the steel sheet of Azuma has a corrosion resistance.
It is noted that the limitation in question is product-by-process, as it requires subjecting a “test piece” of the galvanized steel sheet to each of chemical conversion treatment and electrodeposition coating, forming, scoring, a neutral salt spray test, and a tape peeling test. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious 
Further, the Examiner notes that the broadest reasonable interpretation of the claim language only requires the that the steel sheet has a corrosion resistance. The language “wherein a test piece of the galvanized steel sheet has a corrosion resistance after forming, if the maximum peeling full width from each cut line is 2.0 mm or less”, indicates that corrosion resistance is necessarily present when the maximum peeling full width from each cut line is 2.0 mm or less. That is, corrosion resistance being present is contingent on the basis of the maximum peeling width condition being met. The broadest reasonable interpretation of a product claim having structure (e.g. corrosion resistance) which only needs to occur if a condition precedent is met (e.g. if the maximum peeling full width from each cut line is 2.0 mm or less), requires structure should the condition occur. See MPEP 2111.04 II.
	Further, despite the product-by-process and conditional nature of the claim limitation in question, Maruyama teaches a steel sheet with excellent corrosion resistance ([0001]). Maruyama teaches that to measure the degree of corrosion resistance, salt spray tests are performed on the coated steel sheets for 200 hours in accordance with a method described in JIS Z2371. Then, after the salt spray test, peeled widths of coating films when tape peel tests were performed were measured. Peeled widths of coatings of 2 mm or less were evaluated as having favorable corrosion resistance ([0152]).
	It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Maruyama and test the galvanized steel sheets in accordance with a salt spray test and subsequent tape peel test as described above. Further, one of ordinary skill in the art would have been motivated to process the galvanized steel sheets such that in the tape peel test, peeled widths of 
Regarding claim 2, Azuma teaches a high-strength galvanized steel sheet ([0001]) comprising: a steel sheet including: a composition ([0028]-[0041]) that is compared to the composition of the instant claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Azuma at least overlaps with that of the instant claim for each claimed constituent element.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4781836 (“Azuma”; English machine translation, of record, cited herein) in view of US 2003/0175549 (“Fujimoto”; of record), WO 2015/080242 (“Hayashi”; citing US 2017/0029914, both of record, as English translation), WO 2017/033222 (“Okamoto”; citing US 2018/0237881, both of record, as English translation), and US 2015/0218708 (“Maruyama”; of record) as applied to claims 1 and 2, respectively, and further in view of US 2004/0055667 (“Takada”; of record).
Regarding claims 3 and 12, Azuma does not explicitly teach that the composition of the steel sheet contains 0.001-0.05 mass% Sb.
Takada teaches a high strength hot-dip galvanized steel sheet ([0002]). Takada teaches that the steel sheet may contain 0.005-1.0 wt% in total of at least one member selected from Sb, Bi, and Se ([0062], L 1-3). Moreover, Takada teaches that the addition of Sb improves the wettability and the plating adhesion of the steel sheet by hot-dip galvanizing, resulting in steel sheets having excellent suitability for coating and formability ([0059]), as well as that Sb is likely to cause surface segregation and thus is enriched in the surface layer of the steel sheet, suppressing the formation of oxides of silicon and aluminum, thus preventing the deterioration of plating adhesion even in the case of high-silicon and/or high-aluminum steel ([0062], L 3-8).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Takada into Azuma and provide the steel sheet with 0.005-1.0 wt% Sb. The addition of Sb improves the wettability and the plating adhesion of the steel sheet by hot-dip galvanizing, resulting in steel sheets having excellent suitability for coating and formability, and Sb is likely to cause surface segregation and thus is enriched in the surface layer of the steel sheet, suppressing the formation of oxides of silicon and aluminum, thus preventing the deterioration of plating adhesion even in the case of high-silicon and/or high-aluminum steel.
prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Azuma in view of Hayashi, Okamoto, and Takada at least overlaps with that of the instant claim for each claimed constituent element, including Sb (0.005-1.0 wt% Sb vs 0.001-0.05 mass% Sb).
It is noted by the Examiner that Takada teaches Sb content in terms of weight percentage whereas the instant claim claims Sb content in terms of mass percentage. The Examiner asserts that an ordinarily skilled artisan would be capable of converting between the two units of measurement, and would expect them to continue to overlap in the same manner upon conversion.

Response to Arguments
Applicant’s remarks filed 2/22/2022 are acknowledged and have been fully considered. Applicant has argued that the Examiner’s previous interpretation of the limitations of claim 13, now canceled and the limitations now allegedly present in independent claim 1, as product-by-process claim limitations is improper. Applicant argues that the limitations detail test procedure by which it is determined if a desired property is present or not, and that these test procedures do not cause the product to have a change in properties due to the testing itself.
The Examiner respectfully finds this argument to be unpersuasive. It is noted that the language of the claim is representing the property of “corrosion resistance” in terms of a test procedure, or a processing condition. “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). The Examiner notes that corrosion resistance as suggested by 

Applicant argues further with respect to the prior art applied by the Examiner in treating the product-by-process claim limitation, now present in independent claim 1. Applicant argues that Maruyama, a secondary reference cited by the Examiner for its suggested testing procedure by which to determine corrosion resistance, teaches away from the claimed invention. Applicant makes specific reference to the Al content of the steel of Maruyama, which does not overlap with the claimed Al content of the instant claims, as well as the microstructure of the steel of Maruyama, which has a proportion of ferrite which does not overlap with the claimed ferrite content, among differences in other phases.
The Examiner respectfully finds this argument to be unpersuasive. In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference (e.g. Al content, or microstructural phase ratios) may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's arguments against the Maruyama reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues further that in incorporating features of the Fujimoto reference in making a rejection under 35 USC 103, the Examiner has failed to consider the claimed invention as a whole and considered prior art references as a whole. Applicant states that Fujimoto teaches steel which is preferably ultra-low carbon steel having C content of 0.0020 mass% and Mn content of 0.10 mass%, both of which are lower than the claimed C and Mn contents of 0.12-0.25% and 2.0-3.0%, respectively. Applicant argues that the problem of degradation of appearance when attempting to hot-dip galvanize steels having high Mn content is not recognized in the prior art, as Fujimoto teaches steels having the aforementioned low Mn content which does not overlap with the claimed Mn content.
The Examiner finds this to be unpersuasive. Applicant’s argument overlooks the fact that although Fujimoto, a secondary reference, may teach hot-dip galvanizing of steel having a low Mn content, Azuma, the primary reference, does teach hot-dip galvanizing of steel having high Mn content which can be present in amounts up to the maximum Mn content which is claimed. Thus, Applicant’s attack of a secondary reference for allegedly not facing the problem of degradation of appearance caused by surface concentration of Mn, is unpersuasive in view of the teachings of the primary reference. Further, the Examiner notes that there is no requirement that the prior art recognize or face a problem of degradation of appearance when attempting to hot-dip galvanize steels having high Mn content at temperatures greater than the Ac3 point of the steel. Such a problem is outside the scope of the claimed invention, as the claimed invention relates to a product (the steel), and not its processing method.
Additionally, it is noted that the test for obviousness is not whether the features of a secondary reference (e.g. Al content, or microstructural phase ratios) may be bodily incorporated In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's arguments against the Maruyama reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues further that the annealing temperature of example steels from the disclosure of Azuma is under the Ac3 temperature of each of the example steels, and as such, the steel sheets of Azuma would not have the problem of degradation of appearance caused by the surface concentration of Mn and annealing temperature of Ac3 or higher. Applicant argues that when considered in conjunction with the previous argument concerning the steel composition of Fujimoto, those skilled in the art would not combine Azuma with Fujimoto, which provides teaching of improving sliding properties, in order to overcome the problem caused by the surface concentration of Mn.
The Examiner respectfully finds this argument to be unpersuasive. It is noted by the Examiner that if neither reference faces the problem of degradation of appearance caused by annealing high Mn content steel above the Ac3 temperature, then such a problem is irrelevant to the prior art and such a problem cannot be used as a reason to argue against their combination. The Examiner asserts that there is sufficient motivation for an ordinarily skilled artisan to incorporate the composition of the galvanized layer as taught by Fujimoto within the steel as taught by Azuma  aside from the reason, argued by Applicant, of overcoming a problem of appearance degradation 
To conclude, the Examiner notes that the prior art need not disclose the same motivation to incorporate a claimed element, as is disclosed in the instant specification relating to said claimed element.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735